Citation Nr: 0943726	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-29 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for essential tremors. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 RO decision, which 
denied a claim for service connection for essential tremors.

The Board notes that the Veteran was issued a statement of 
the case (SOC) in December 2006 with respect to a claim for 
service connection for lumbosacral spine degenerative joint 
disease and disc herniation.  As the Veteran did not submit a 
timely VA Form 9 Appeal with respect to this issue, this 
issue is currently not on appeal before the Board.  

In July 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
essential tremors.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The Veteran contends that he developed essential tremors as a 
result of his active duty service.  Specifically, he asserted 
in his November 2007 claim that his tremors were caused by 
extensive exposure to pesticides that he had to mix while 
serving as a sanitation officer on Board the USS Ranger from 
1970 to 1972.  In an April 2008 statement, the Veteran 
asserted that, while typing a report in late 1970, his hands 
and forearms began shaking so badly that he could not keep 
his hands on the typewriter.  He essentially asserted in the 
July 2009 hearing transcript that he has continued to have 
tremors since his active duty service. 

A review of the service treatment records reveals that the 
Veteran was noted as being shaky, with no obvious problem in 
November 1970.  A review of the personnel records reveals 
that the Veteran's duties involved regular and meaningful 
inspections, instructions, and insect eradication.

A review of the current medical evidence of record reveals 
that the Veteran was diagnosed with essential tremors in a 
July 2004 VA neurology consultation record.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In light of the fact that the Veteran was noted in service as 
being shaky; he has a current diagnosis of essential tremors; 
and he has asserted that he has been shaky or had tremors 
since his active duty service, a symptom which he is 
competent to report, the Board finds that a VA examination 
must be provided for the proper assessment of his claim.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current tremor 
disability and, if so, whether this current tremor disability 
was incurred in or aggravated by his active duty.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Additionally, the Board notes that the Veteran indicated in 
an April 2008 statement that he began receiving Social 
Security Administration (SSA) benefits for, among other 
things, essential tremors.  The claims file contains no 
copies of any SSA records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
or her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This includes a duty to assist the Veteran in obtaining 
records in the custody of federal government agencies.  Id.  
See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, upon remand, any available SSA records relating to 
the Veteran's tremor disability must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded 
for an essential tremor disability must 
be obtained and associated with the 
claims file.  

2.	Schedule the Veteran for an appropriate 
VA examination for his essential tremor 
disability.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should also elicit a complete 
history from the Veteran with respect 
to his reported in-service 
symptomatology.  All appropriate tests 
and studies should be performed and all 
clinical findings reported in detail.  
After reviewing the file and examining 
the Veteran, the examiner should render 
an opinion as to whether the Veteran 
currently has a tremor disability.  If 
so, an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's current tremor 
disability was incurred in or 
aggravated by a disease or injury in 
service.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the October 
2008 SOC.  If the benefit sought on 
appeal remains denied, he should be 
provided a supplemental statement of 
the case (SSOC), which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


